UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

- - x
DICARLO,
Plaintiff(s), ORDER
- against - 19 Civ. 6565 (NSR)
RITE AID OF NEW YORK, INC.,
Defendant(s).
x

 

Roman, D.J.:

The Court having been advised that all claims asserted herein have been settled, it
is

ORDERED, that the above-entitled action be and hereby is discontinued, without
costs to either party, subject to reopening should the settlement not be consummated within thirty
(30) days of the date hereof.

The parties are advised that if they wish the Court to retain jurisdiction in this matter
for purposes of enforcing any settlement agreement, they must submit the settlement agreement to

the Court within the next 30 days with a request that the agreement be “so ordered” by the Court.

SO ORDERED.

Dated: White Plains, New York
February 21, 2020

  

ye “} ett
- Le gage’

 

“Nelson S. Roman, U.S.D.J.

 

 
